 Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 1 of 18 PageID #: 617




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

M. DENISE TOLLIVER,

             Plaintiff,

      V.                                 : Civil Action No. 17-1776-RGA
                                         : Superior Court of the State of
DELMARVA FOUNDATION FOR                  : Delaware in and for Kent County
MEDICAL CARE ,                           : Case No. K17C-11-010 NEP

             Defendant.



M. Denise Tolliver, Camden , Delaware . Pro Se Plaintiff.

Joe P. Yeager, Mccarter & English , LLP , Wilmington , Delaware. Counsel for
Defendant.




                              MEMORANDUM OPINION




July 28, 2020
Wilmington, Delaware
    Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 2 of 18 PageID #: 618




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

         Plaintiff M. Denise Tolliver, who appears prose , filed this action in Delaware

Superior Court on November 8, 2017 . It was removed to this Court on December 8,

2017 , by Defendant Delmarva Foundation for Medical Care . (D .I. 1). The Court has

jurisdiction pursuant to 28 U.S.C. §§ 1331 & 1332. Pending is Defendant's motion to

dismiss the Second Amended Complaint and Plaintiffs motion to strike . (D .I. 72 , 79).

The motions have been fully briefed .

I.       FACTUAL AND PROCEDURAL BACKGROUND

        The Court dismissed the original Complaint, and Plaintiff was given leave to

amend against Defendant but only as to the claims in Count IV of the original complaint

- the employment discrimination and retaliation claims. (D .I. 27 , 28) . All other cla ims

and defendants were dismissed. Plaintiff filed an Amended Complaint. (D.I. 29). It,

too , was dismissed , and Plaintiff was given one final opportunity to amend the

employment discrimination and retaliation claims. (D .I. 65 , 66) . Plaintiff filed a Second

Amended Complaint, which incorporates the original Complaint (D.I. 1-1) and Amended

Complaint (D .I. 29) . (See D.I. 67 at 1).

        The Second Amended Complaint raises claims for violations of Title I and V of

the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 , et seq., and the

Delaware Discrimination in Employment Act ("DDEA") 1 for disability discrimination by

withholding reasonable accommodations , retaliation , and violations of Federal




1I think Plaintiff refers to the Delaware Persons with Disabilities Employment
Protections Act ("DPDEPA"), 19 Del. C . § 720 , et seq.


                                               1
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 3 of 18 PageID #: 619




Contractor Executive Order 11246. (0 .1. 67 at 1-2).2 Exhibits attached to the First

Amended Complaint (0.1. 29) include an EEOC intake questionnaire dated October 21 ,

2014 , emails , the October 21 , 2014 charge of discrimination , and a notice of suit rights.

Exhibits attached to the Second Amended Complaint (0 .1. 67) include: (1) Defendant's

EEOC position statement dated April 13, 2015 (D.I. 67-1 at 2) ; (2) April 2 and 7, 2014

emails regarding job descriptions and organizational charts (id. at 3) ; (3) EEOC

enforcement guidance on retaliation and related issues (0.1. 68); (4) an email chain from

May 9 to May 14, 2014 regarding a mandatory May 12, 2014 meeting and Plaintiffs

concern for her safety (0 .1. 69 at 2-4) ; and (5) Delmarva Foundation termination

agreement and general release (id. at 5-8) .3

         The Second Amended Complaint contains two counts: Count I, failure to

accommodate; and Count II , retaliation . (0.1. 67 at 4). Plaintiff alleges that Defendant

terminated her employment because she had post-traumatic stress disorder ("PTSD")

disability, and because she engaged in protected activity, and further that Defendant

refused to consider relocating her to a different workplace location as a reasonable

accommodation. (0.1. 67 at ,i 10). Plaintiff alleges that she has a mental impairment,

PTSD , that causes "her to be substantially limited in performing major life activities ,

including but not limited to certain manual tasks and cognitive function ." (Id. at ,i 2).

          Plaintiff was hired by Defendant on October 7, 2013 , as a project coordinator and

on January 7, 2014 her position was changed to project supervisor. (0 .1. 67 at ,i 3).



2
    This is the first time Plaintiff has raised this claim.
3
 A court may consider the pleadings , public record, orders, exhibits attached to the
complaint, and documents incorporated into the complaint by reference. Tellabs, Inc. v.
Makar Issues & Rights, Ltd. , 551 U.S. 308 , 322 (2007).
                                                   2
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 4 of 18 PageID #: 620




She was stationed at Defendant's Delaware City office. (Id.) . Plaintiff alleges that

"weekly youth activities in the gym" at the Delaware City building subjected her "to

mental injury and constant threat of physical injury." (Id. at ,i 4) . On January 10, 2014 ,

Plaintiff witnessed an employee's "slip and fall" and reported the workplace injury to

Defendant due to the project manager's absence. (D.I. 29 at 4 ; D.I. 67 at ,i 5) .

       On February 18, 2014 , Plaintiff submitted a request to human resources for a

reasonable accommodation "mostly responsive to being regularly accosted by the

Project Manager."4 (D .I. 29 at 5; D.I. 67 at ,i 6; D.I. 67-1 at 2) . Plaintiff alleges that she

suffered a workplace injury on March 22 , 2014 , filed a workers' compensation incident

report and , because of her worsening health , requested a workplace relocation . (D .I. 29

at 9; D.I. 67 at ,i 7) . Plaintiff alleges that the conditions at the Delaware City office,

"both real and perceived intensified as being more and more injurious ," and

exacerbated Plaintiff's PTSD disability. (Id. at ,i 8) . Plaintiff alleges that on March 25,

2014 , she participated in a telephone conference and discussed , among other things ,

workers' compensation and ADA accommodations. (D.I. 29 at 5) .

       On May 9, 2014 , Plaintiff was notified via email of a mandatory May 12, 2014

meeting to discuss updates regarding the Delaware project. (D .I. 69 at 3-4) . The same

day Plaintiff expressed concerns about the safety of the meeting location. (Id. at 2-3) .

On May 12, 2014 , Plaintiff was either laid off or her employment was term inated . (D .I.

29-2 at 2). 5 Defendant's termination agreement and general release states that



       4
         Plaintiff's EEOC intake questionnaire states the request was made February 5,
2014 , not February 18, 2014. (See D.I. 29-1 at 4 (Question 12) ).

       5   The Charge of Discrimination asserts both . (D .I. 29-2 at 2) .


                                                3
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 5 of 18 PageID #: 621




Plaintiffs "employment will terminate effective May 12, 2014 ." (D.I. 69 at 5) . Plaintiff

alleges that on the day she was terminated a Kent County lead position became

available after James Prim, the person holding the position, quit in protest of the

contract firings . (D.I. 29 at 5). Plaintiff alleges that on May 22, 2014, her request for

reinstatement to complete her contract at Kent County was denied while the Kent

County lead position remained opened. 6 (D .I. 29 at 5) .

       Defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to

state claims upon which relief may be granted on the grounds that: (1) the failure to

accommodate claim does not state how Defendant's alleged failure to accommodate

impacted Plaintiffs ability to perform her job; (2) Plaintiff fails to allege how she was

retaliated against for requesting a reasonable accommodation ; and (3) there is no

private right of action under Executive Order 11246. (D.I. 72 , 73).

       Plaintiff opposes the motion and , it appears, served two separate oppositions

upon Defendant. (See D.I. 77 ; D.I. 78-1) . One - D.I. 77 -was filed with the Court.7

The other - D.I. 78-1 - is attached to Defendant's reply brief as Exhibit A. Defendant's

reply references both. (D.I. 78) . Plaintiff moves to strike Defendant's Exhibit A (D.I. 78-

1) because she did not file it with the Court. (D .I. 79 , D.I. 81) . I will grant the motion to

strike and will not consider Exhibit A or Defendant's argument in response to Exhibit A.

       The motion to strike also moves to affirm "ODEA claims ." The Court will dismiss



       6 In the Second Amended Complaint, Plaintiff alleges that she requested to be
reinstated from "reduction in force" to work at Defendant's Kent County office and that
her request was denied . (D.I. 67 at ,I 9) .
       7  In support of her position Plaintiff also filed copies of 29 U.S.C. § 1630.2(5)(i)
and (v) ; 29 U.S.C . § 1630.2(2)(ii) ; Executive Order 11246; and additional information
regarding Executive Order 11246. (See D.I. 74 , 75 , 76) .
                                               4
 Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 6 of 18 PageID #: 622



as moot that portion of the motion in light of its determination that the Second Amended

Complaint attempts to raise disability discrimination claims under federal and state law,

the state law being DPDEPA rather than ODEA.

II.    LEGAL STANDARDS

       Because Plaintiff proceeds pro se, her pleading is liberally construed and her

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus , 551 U.S. 89, 94 (2007).

Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

for failure to state a claim upon which relief can be granted .

       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept the factual allegations as true. Bell At/. Corp. v. Twombly, 550 U.S. 544 , 555-56

(2007). Rule 8(a) requires "a short and plain statement of the claim showing that the

pleader is entitled to relief. " Id. at 545. Factual allegations do not have to be detailed ,

but must provide more than labels, conclusions , or a "formulaic recitation " of the cla im

elements. Id. ("Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the compla int are true. ").

       Moreover, there must be enough factual matter to state a facially plausible cla im

to relief. Ashcroft v. Iqbal, 556 U.S. 662 , 678 (2009) . The facial plausibility standard is

satisfied when the complaint's factual content "allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged ." Id. ("Where a

complaint pleads facts that are merely consistent with a defendant's liability, it stops

short of the line between possibility and plausibility of entitlement to relief." (internal

quotation marks omitted)).



                                               5
 Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 7 of 18 PageID #: 623




Ill.   DISCUSSION

       The Second Amended Complaint specifically incorporates the orig inal Complaint

and the Amended Complaint. (See D.I. 67 at 1). In general, an amended pleading

supersedes the original pleading and renders the original pleading a nullity. Palakovic

v. Wetzel, 854 F.3d 209 , 220 (3d Cir 2017) . I will consider the allegations because

Plaintiff specifically referred to or adopted the Complaint and Amended Complaint in the

Second Amended Complaint, but only as to the accommodation and retaliation claims .

See id. at 220 n.12.

       The Court liberally construes the Second Amended Complaint as raising claims

under the DPDEPA and the ADA. A claim for employment discrimination based upon

disability discrimination and retaliation may be raised under the DPDEPA, 19 Del. C. §

724(a)(2) and § 726 . Delaware's employment discrimination laws are substantially the

same as their federal counterparts , and it is appropriate to apply federal case law to

discrimination claims raised under the ODEA or DPDEPA. See Gary v. R.C.

Fabricators, Inc., 2014 WL 4181479 , at *19 (Del. Super. July 30, 2014).

       A.     Reasonable Accommodation

       Defendant moves to dismiss the failure to accommodate claim on the grounds

that Plaintiff failed to cure her pleading defects . In doing so, Defendant refers to the

Court's instructions that Plaintiff must at a minimum state, "what the disability was , what

accommodation was sought, what accommodation was not given , and how that

impacted her ability to perform her job ." (D .I. 65 at 8) .

       To state a claim for disability discrimination , Plaintiff must establish that she :



                                                6
 Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 8 of 18 PageID #: 624



(1) has a disability under the DPDEPA or the ADA; (2) she was otherwise qualified to

perform the essential functions of the job , with or without reasonable accommodations

by the employer; and (3) she suffered an adverse employment action as a result of

discrimination , including her employer's refusal to make a reasonable accommodation

for her disability. See Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 186 (3d Cir.

2009).

         To qualify as "a person with a disability" under the DPDEPA or the ADA, the

claimant must show that she : "(a) has a physical or mental impairment which

substantially limits one or more major life activities ; (b) has a record of such an

impairment; or (c) is regarded as having such an impairment. " 19 Del. C. § 722(4) ; see

42 U.S.C. § 12102(2)(A)-(C); see also Miller v. Aramark Healthcare Support Services,

555 F. Supp. 2d 463 , 472 (D . Del. 2008) . Under the ADA, a plaintiff is a "qualified

individual" if, with or without reasonable accommodation , she can "perform the essential

functions of the employment position ." 42 U.S.C. § 12111(8).

         Once an employee requests a reasonable accommodation , her employer must

assist the employee in seeking accommodations through a "flexible , interactive

process," Hohider, 574 F.3d at 187, and both employers and employees "have a duty to

assist in the search for appropriate reasonable accommodation and to act in good faith ,"

Taylor v. Phoenixville Sch . Dist., 184 F.3d 296 , 312 (3d Cir. 1999). Initiating the

process requires that the employer first be put on notice of a disability and request for

accommodation . Ruggiero v. Mount Nittany Med. Ctr., 736 F. App'x 35 , 39 (3d Cir.

2018) . Adequate notice simply requires that an employee "provide[] the employer with

enough information that, under the circumstances , the employer can be fairly sa id to



                                              7
    Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 9 of 18 PageID #: 625



know of both the disability and desire for an accommodation. " Taylor, 184 F.3d at 313.

An employee's request for accommodation that comes shortly after termination requires

the employer to engage in the interactive process . See Linton v. L'Oreal USA, 2009 WL

838766 , at *8 (D .N.J. 2009) (citing Bultemeyer v. Fort Wayne Cmty. Sch., 100 F.3d

1281 , 1287 (7 th Cir. 1996)).

         As alleged, Plaintiff made one request for a workplace accommodation , and two

requests for a workplace relocation . One relocation request was made ten days after

Plaintiff's employment was terminated .

         Plaintiff submitted a request to human resources for a reasonable

accommodation on February 18, 2014. To the extent Plaintiff raises an accommodation

claim as to that request, the allegations fail to state a claim upon which relief may be

granted. According to the exhibits attached to the Second Amended Complaint, Plaintiff

requested accommodations that were outlined by her therapist in a written statement.

(D. I. 67-1 at 2) . The submission goes on to say, "All of the reasonable requests in that

letter were implemented ." 8 Further, Defendant attempted to meet even the requests

that "were well beyond what would be considered a reasonable accommodation. " (Id.).

Thus, the only factual allegations about the February request contradict Plaintiff's claim

that Defendant repeatedly refused to provide a reasonable accommodation . Plaintiff

has not met the pleading requirements of a failure to accommodate claim as to the

February 2014 request.




8
  On her EEOC intake questionnaire, Plaintiff's description was that the employer
responded to her request: "Accommodations plan accepted ." (D .I. 29-1 at 4 (question
12)).
                                             8
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 10 of 18 PageID #: 626



       Plaintiff further alleges that she suffered a workplace injury on March 22 , 2014 ,

filed a workers' compensation incident report and , because of her worsening health ,

requested a workplace relocation in March 2014 . The allegations are not clear, and it

appears the relocation request was made in response to Plaintiff's workplace injury, not

her PTSD condition. Plaintiff also alleges that on March 25, 2014, she participated in a

telephone conference and discussed worker's compensation and ADA

accommodations , but does not allege that she made any request for an

accommodation. She then alleges that her requests to relocate were denied on an

unidentified date. Plaintiff alleges that the conditions at the Delaware City office

exacerbated her PTSD , but she provides no dates . Finally, Plaintiff alleges that on May

22 , 2014 , after her May 12, 2014 termination, she requested , and was denied,

reinstatement to complete her contract at Defendant's Kent County location even

though the Kent County lead position remained opened.

       Defendant acknowledges that Plaintiff alleges a disability (i.e., PTSD).

Defendant argues , however that Plaintiff does not allege how Defendant's failure to

accommodate the requested change in work location impacted her ability to perform her

job.

       In opposing dismissal, Plaintiff argues that Defendant was informed of her need

for an accommodation due to a disability as a result of the February 18, 2014 request

and accommodations it implemented .9 She argues that she requested relocation in



9
  Plaintiff's responses and exhibits include new allegations that are not contained in the
Second Amended Complaint. Plaintiff may not amend her Second Amended Complaint
through her opposition brief, and these new facts may not be considered by the Court
on the instant motion to dismiss . See Commonwealth of Pa. ex rel. Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988).
                                             9
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 11 of 18 PageID #: 627



March 2014 due to adverse conditions exacerbating PTSD symptoms , but the

allegations do not square with Plaintiffs argument. The allegations speak to a

workplace injury, with no reference to an accommodation for Plaintiffs PTSD.        (See

0 .1. 29 at 5 ["On March 22 , 2014, I was physically injured at work requiring medical

treatment and reported the incident to human resources .... On March 25 , 2014 , I

participated in a telephone conference . .. whereby we discussed among other things

workers' compensation and ADA accommodations. My requests for medical expense

reimbursement and to relocate my workplace to the Kent County office were denied ."];

0.1. 69 at ,I 7 ["March 2014 Plaintiff was injured at work whereby Plaintiff filed a worker's

compensation incident report and because of her worsening health requested

workplace relocation with Defendant."]).

       Plaintiff also argues that an April 14 letter discussing pay concerns (D.I. 67-1 at

3) , and a May 9, 2014 email that requested information specific to her role and

responsibilities at a May 12, 2014 meeting and expressing safety concerns (D .I. 69 at

3), support her position that Defendant was informed of Plaintiffs need for an

accommodation . The referenced documents, however, do not speak to any disability,

request an accommodation , or request a workplace transfer based upon a disability.

       Finally, Plaintiff argues that Defendant failed to provide a reasonable

accommodation when it refused to relocate her to the position left vacant due to the

resignation of James Prim at the Kent County office .

       Defendant argues that the alleged March 2014 accommodation request for a

transfer to Kent County is factually insupportable. (0 .1. 78 at 4). Defendant refers to

Plaintiffs allegations that the lead position did not become vacant until May 12, 2014 ,



                                             10
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 12 of 18 PageID #: 628



when Prim, who held the position, quit in protest, yet Plaintiff alleges that she made the

request some two months prior to position becoming vacant. In response , Plaintiff filed

a declaration that she was aware of a lead position opening before Prim vacated his

position, but does not say when she gained this knowledge . (0.1. 80 at ,I 3). The

declaration is not considered . As noted, seen. 9 supra, Plaintiff may not amend the

Second Amended Complaint through her opposition or extraneous materials,

documents, and/or declarations that were not attached to the Second Amended

Complaint.

       With regard to the transfer claim , Plaintiff has failed to satisfy the pleading

standards for an accommodation claim under the ADA. While the facts plausibly

suggest Defendant knew of Plaintiff's disability, they do not plausibly suggest that

Defendant knew that Plaintiff's disability was the reason she requested a transfer from

the Delaware City Office. As pied, it seems the reason for the request was due to a

work-related injury. Nor, as pied , is it plausible that Plaintiff made a request in March for

a position that did not become vacant until May and only because Prim resigned his

position in protest of second year contract firings .

       Finally, the Second Amended Complaint does not allege that Plaintiff's PTSD

interfered with her ability to perform her job. Plaintiff alleges no facts regarding her work

performance and the quality of her work and does not allege that her impairment did , or

did not, interfere with her ability to perform the job. Instead, she alleges in a conclusory

.manner that she was able to perform the functions of her job as project supervisor

without or without a reasonable accommodation . Plaintiff alleges that Defendant

refused to transfer her to the Kent County office to fill a vacant "lead" position. Notably,



                                              11
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 13 of 18 PageID #: 629



Plaintiff alleges that she held the position of project supervisor, not the lead position ,

and there are no allegations that she was qualified for the lead position at the Kent

County office. Thus , Plaintiff has failed to allege a plausible entitlement to relief as to

the failure to accommodate claim .

       Finally, the Court would be remiss if it did not address the issue of exhaustion of

administrative remedies . Before an employee may proceed with an employment

discrimination suit under the ADA, the employee must exhaust her administrative

remedies by filing a complaint of discrimination with the Equal Employment Opportunity

Commission ("EEOC"). See 42 U.S.C. § 2000e-5(e)(1); 42 U.S.C. § 12117(a)

(adopting Title VII enforcement scheme and remedies for ADA) . "The purpose of

requiring exhaustion is to afford the EEOC the opportunity to settle disputes through

conference , conciliation , and persuasion , avoiding unnecessary action in court."

Williams v. East Orange Cmty. Charter Sch., 396 F. App'x 895 , 897 (3d Cir. 2010)

(quoting Antal v. Perry, 82 F.3d 1291 , 1296 (3d Cir. 1996) (internal quotations omitted)).

       In examining Plaintiff's allegations , the Court carefully reviewed her EEOC intake

questionnaire as well as her charge of discrimination. (0 .1. 29-1 at 2-5 ; 0.1. 29-2 at 2) .

While both refer to Plaintiff's February 2014 request for an accommodation and that

Plaintiff's accommodation plan had been accepted , neither refer to the alleged March

and May 2014 accommodation requests seeking a transfer to a different workplace as

alleged by Plaintiff in the Second Amended Complaint. The pleadings indicate that

Plaintiff did not exhaust her administrative remedies on the accommodation claim

seeking a transfer.




                                              12
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 14 of 18 PageID #: 630



       Accordingly, the March and May 2014 accommodation request claims will be

dismissed without prejudice . See Fernandez v. Rose Trucking, 429 F. App'x 145 (3d

Cir. 2011) (affirming the district court's sua sponte dismissal of plaintiff's ADA claim for

failure to exhaust administrative remedies); Phillips v. Sheraton Hill Soc'y , 163 F. App'x

93 (3d Cir. 2005) (noting that a district court may sua sponte dismiss an ADA claim for

failure to exhaust so long as the claim is dismissed without prejudice) .

       For these reasons, the Court will grant Defendant's motion to dismiss with

prejudice the February 2014 accommodation request claim and will sua sponte dismiss

without prejudice the March and May 2014 accommodation claim seeking a transfer as

those claims have not been administratively exhausted. 10

       8.     Retaliation

       Defendant moves to dismiss the retaliation claim on the grounds that it is

factually deficient, is an impermissible attempt to bootstrap the reasonable

accommodation claim into a retaliation claim, and does not include how Plaintiff was

retaliated against for requesting a reasonable accommodation . (D .I. 73 at 8).

       Retaliation is prohibited by the DPDEPA and the ADA. See 19 Del. C. § 726 ; 42

U.S.C. § 12203(a). To state a retaliation claim , Plaintiff must allege: "(1) protected

employee activity; (2) adverse action by the employer either after or contemporaneous

with the employee's protected activity; and (3) a causal connection between the

employee's protected activity and the employer's adverse action. " Krouse v. American



10 I dismiss with prejudice because Plaintiff has had two opportunities to re-plead this
claim . (D.I. 29, 67) . The last time I gave her the opportunity, I specified the four things
she needed to plead to successfully state a claim. (D .I. 65 at 8). She has only done
one out of the four of them. I also advised her that it would be her last opportunity.
(Id.). I think permitting another opportunity would be futile.

                                              13
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 15 of 18 PageID #: 631



Sterilizer Co., 126 F.3d 494 , 500 (3d Cir. 1997); see Wagenhoffer v. Visionquest Nat'/

Ltd., 2016 WL 3947952 , at *7 (Del. Super. July 14, 2016) (setting forth elements for

case of retaliation under the ODEA).

      The Second Amended Complaint alleges that Defendant terminated Plaintiffs

employment as a consequence of engaging in protected activity. The Second Amended

Complaint alleges that Plaintiff engaged in protected activity on February 18, 2014 ,

when she submitted a request to human resources for reasonable accommodations .

The Second Amended Complaint seems to allege another protected activity when

Plaintiff participated in a March 25 , 2014 telephone conference, and discussed worker's

compensation and ADA accommodations , although she does not allege that she made

any request during the conference call. Plaintiffs employment ended on May 12, 2014

and ten days later, on May 22 , 2014 , she requested reinstatement to work at

Defendant's Kent County location . The request was denied .

      As Defendant observes , the Second Amended Complaint intermingles Plaintiffs

retaliation claim with her accommodation claim . See Stewart v. Happy Herman's

Cheshire Bridge, Inc., 117 F.3d 1278, 1288 (11th Cir. 1997) (at summary judgment,

refusing to address "retaliation " claims that were based on simple refusals to

accommodate Plaintiff because those acts "relate directly to her 'reasonable

accommodation ' discrimination claim , not her retaliation claim "); Lucas v. WW

Grainger, Inc. , 257 F.3d 1249, 1261 (11th Cir. 2001) (at summary judgment, rejecting

retaliation claim based on a failure to reasonably accommodate because it "merely

reclothes [the] ADA discrimination claim "); Daley v. Cablevision Sys. Corp., 2016 WL

880203 , at *7 (S.D .N.Y. Mar. 7, 2016) (at summary judgment, "though requesting a



                                            14
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 16 of 18 PageID #: 632



reasonable accommodation of a disability is an ADA-protected activity, any activity

comprising Plaintiff's failure-to-accommodate claim cannot also constitute protected

activity such as that required to form the basis of a retaliation claim. ") (cleaned up) .

Missick v. City of New York, 707 F. Supp. 2d 336 , 356 (E.D.N.Y. 2010) (at summary

judgment, "Defendants' alleged failure to accommodate Plaintiff's disability subsequent

to an ADA protected request cannot be bootstrapped into a viable disability retaliation

claim .) (cleaned up). The Court is not inclined , however, to dismiss the retaliation claim

on this basis alone , particularly at this early stage of the case.

       Regardless , Plaintiff fails to state a retaliation claim. If the retaliation claim rests

upon Plaintiff's February 2014 request for accommodation , she points to no adverse

action . Rather, the allegations and exhibits indicate that Defendant reacted favorably to

her request and provided an accommodation. Moreover, if Plaintiff is alleging she was

terminated in May 2014 as a result of the February 2014 request, the three month

period is not unusually suggestive of retaliatory motive. See Groeber v. Friedman &

Schuman, P.C., 555 F. App 'x 133, 136 (3d Cir 2014) (determining that a three month

period between complaint and termination is not unusually suggestive of retaliatory

motive).

       If the retaliation claim rests upon the March 25 , 2014 telephone call , the claim

lacks supporting facts , particularly how Defendant retaliated against Plaintiff for

discussing the ADA. 11 If the retaliation claim rests upon her May 22 , 2014 request for



11
   The Court further observes that it does not appear that Plaintiff exhausted the
retaliation claim and thus, dismissal without prejudice is appropriate. Plaintiff's EEOC
intake questionnaire states that Plaintiff was discharged or laid off in retaliation for filing
a worker's compensation claim on March 22, 2014 , not for seeking reasonable
accommodations . The Charge of Discrimination does not assert retaliation.
                                               15
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 17 of 18 PageID #: 633



reinstatement and request for a transfer following the termination of her employment,

Plaintiffs request was made after her dismissal making it impossible for the alleged

protected activity to be causally connected to the termination of employment that

occurred ten days earlier.

       The retaliation claim is deficiently pied for the reasons discussed . The Second

Amended Complaint does not plausibly allege a causal connection between some

protected activity and either the denial of a transfer to the Kent County office or

Plaintiffs termination. Defendant's motion to dismiss the retaliation claim as to the

Febrftary 2014 protected activity and May 2014 alleged protected activity will be granted

with prejudice 12 and the remaining retaliation claim will be dismissed sua sponte without

prejudice for failure to exhaust administrative remedies.

       C.     Executive Order 11246

       Defendant seeks dismissal of Plaintiffs claim under Executive Order 11246,

raised for the first time in the Second Amended Complaint. Executive Order 11246

contemplates enforcement by the government only. See Draughn v. FMC Corp., 74

F.R.D. 639 , 644 (E.D. Pa . 1977). Courts have consistently held that there is no private

right of action under this executive order. See Boyd v. Jacobs Project Mgmt. Co. , 740

F. App'x 99 , 101 (7 th Cir. 2018) ; Thomas v. Choctaw Mgmt./Services Enterprise, 313

F.3d 910 n.8 (5 th Cir. 2002) ; Women 's Equity Action League v. Cavazos, 906 F.2d 742 ,

750 (D .C. Cir. 1990); Utley v. Varian, Associates, Inc., 811 F.2d 1279, 1286 (9th Cir.




12Plaintiff has stated what her theories are , and they do not state a claim . I do not think
that permitting her another opportunity will lead to any different result. The February
protected activity is too remote from the supposed retaliation, and the May 2014
occurred after the supposed retaliation . Permitting further amendment would be futile.
                                             16
Case 1:17-cv-01776-RGA Document 83 Filed 07/28/20 Page 18 of 18 PageID #: 634



1987); Eatmon v. Briston Steel & Iron Works, Inc., 769 F.2d 1503, 1515 (11 th Cir. 1985);

Draughn, 74 F.R.D. at 644 . The cla im fails as a matter of law.

       Accordingly, the Court will grant Defendant's motion to dismiss this claim .

IV.    CONCLUSION

       For the above reasons , the Court will: (1) sua sponte dismiss without prejudice

those claims that Plaintiff failed to administratively exhaust including the March and May

2014 accommodation claims and the retaliation claim based upon the alleged protected

activity that took place in March 2014 ; (2) grant Defendant's motion to dismiss with

prejudice as to all other claims (D .I. 72) ; and (3) grant in part and dismiss as moot in

part Plaintiff's motion to strike (D. I. 79) .

       An appropriate Order will be entered .




                                                 17
